Memorandum:
Defendant appeals from an order denying his postjudgment motion pursuant to CPL 440.30 (1-a) for additional DNA testing of certain items of evidence secured in connection with his conviction of, inter alia, rape in the first degree (Penal Law § 130.35 [1]). This Court previously affirmed the judgment convicting defendant of those crimes (People v Woodrich, 212 AD2d 998 [1995], lv denied 85 NY2d 945 [1995]). County Court properly denied the motion “because defendant failed to establish that there was a reasonable probability that, had those items been tested [further] and had the results been admitted at trial, the verdict would have been more favorable to defendant” (People v Sterling, 37 AD3d 1158 [2007]). Present— Centra, J.P, Peradotto, Garni, Green and Gorski, JJ.